Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-11, 13, 15, and 17, as originally filed 14 APR. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 APR. 22  has been entered.
 
Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-2, 4-8, 13, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over LOCKMAN US 3287865 A (Lockman) in view of May et al. US 8770890 B2 (May) and Hwang US 4983070 A.
As per claim 1 Lockman teaches a modular precast concrete structure system to form a modular precast concrete structure as a portion of a subsurface storage basin, the system comprising: 
a concrete slab (roof or horizontal wall element 1, FIG. 14) having a first edge (left end of 1 proximate ledge 24, FIG. 14) and opposite second edge (grooves 23, FIG. 14); 
a first concrete side wall (end wall element 2, FIG. 14) having an outer surface extending from the first edge substantially perpendicularly to the concrete slab (see "substantially perpendicularly" —downwards— FIG. 14), and 
a second concrete side wall (divider wall 3, FIG. 13) having an outer surface extending from the second edge substantially perpendicularly to the concrete slab (see "substantially perpendicularly" —downwards— FIG. 14), 
the outer surfaces of the first and second concrete side walls being configured to be substantially parallel (see "substantially parallel" FIG. 14), 
each of the first and second side walls being configured with canted inner surfaces (see "divider wall element can be tapered to a considerable degree from the horizontal wall slab toward the free edge of such divider wall element… the end wall element 2 facing the divider wall 3 can be inclined correspondingly to provide ample draft" 3:48-53; this is recognized as "canted inner surfaces") such that the first and second side walls taper in thickness away from the slab (see FIG. 14); and 
a plurality of footings (projections 31, FIG. 14) each configured with a footing groove (see "The upper surface of the slab has in it grooves and ledges spaced appropriately to receive the free edges of the downwardly projecting upright divider and tier end wall elements so that the tiers cannot slide on the base" 6:29-33) along an upper surface thereof, 
the footing grooves configured to receive a bottom edge of at least one of the first and second side walls therein (see "configured to receive" FIG. 1),
wherein the first and second side walls are configured so as to taper to a bottom edqe  (see "divider wall element can be tapered to a considerable degree from the horizontal wall slab toward the free edge of such divider wall element… the end wall element 2 facing the divider wall 3 can be inclined correspondingly to provide ample draft" 3:48-53; this is recognized as "taper to a bottom edge"); but fails to explicitly disclose: 
the bottom edge having a lip and groove mating portion provided thereon, the mating portion being configured so as to register with corresponding mating portions of another modular precast concrete structure when the other modular precast concrete structure is inverted and connected to the modular precast concrete structure in a clam shell arrangement, and
wherein the footing grooves are keyed to correspond to and receive in register the bottom edqe of at least one of the first and second side walls. 
May teaches the lip and groove mating portions configured to register in a "clam shell arrangement" when one module is inverted, specifically:
the bottom edge having a lip and groove mating portion (see bottom edges FIG. 4 and 5; also "developed by use of inverting a first module for engagement with a second module, such as shown in FIG. 7. As is best illustrated in FIG. 5 the bottom surfaces of at least some of the supports, such as supports 12S-1, 12S-2 and 12G, may include offset surfaces. With this configuration, when stacking one set of modules atop an inverted like set of modules, the corresponding offset surfaces engage each other and facilitate stable stacking, as shown in FIG. 7." 10:39-47) provided thereon, the mating portion being configured so as to register with corresponding mating portions of another modular precast concrete structure when the other modular precast concrete structure is inverted and connected to the modular precast concrete structure in a clam shell arrangement (see FIG. 7; this is recognized as teaching being capable —or "configured"— to register in a "clam shell arrangement" as broadly claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman by including the configuration of mating portions being able to register in a "clam shell arrangement" when inverted as taught by as taught by May as an obvious design choice in order to form other structures, namely a larger interior channel.
Hwang teaches a keyed bottom edge corresponding to a wall placed thereon, specifically:
wherein the footing grooves are keyed to correspond to and receive in register the bottom edqe of at least one of the first and second side walls. (see "keyed to correspond to and receive in register" FIG. 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May by including the mating surfaces as taught by Hwang in order to restrain the wall against lateral movement.

As per claim 2 Lockman in view of May and Hwang teaches the limitation according to claim 1, and Lockman further discloses wherein the footings are configured to receive the bottom edge of a plurality of first or second side walls arranged along a common direction (see "common direction" FIG. 14).  

As per claim 4 Lockman in view of May and Hwang teaches the limitation according to claim 1 and May further discloses at least one opening (openings 70, FIG. 7) formed in at least one of the first and second side walls, the at least one opening configured to provide access to an interior of the modular precast concrete structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May and Hwang by including at least one opening as taught by May in permit drainage from within the cavity to without. 

As per claim 5-7 Lockman in view of May and Hwang teaches the limitation according to claim 4 and May further discloses (Cl. 5) the at least one opening extends from a portion of the at least one of the first and second side walls opposite the concrete slab (see FIG. 7); (Cl. 6) the at least one opening is wholly surrounded at a perimeter thereof by the at least one of the first and second side walls (see FIG. 7); and (Cl. 7) the at least one opening is configured with an arched upper area and a straight lower edge formed by the bottom edge of the at least one of the first and second side walls (see FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May and Hwang by including the openings as taught by one May to permit drainage from within the cavities to without.

As per claim 8 Lockman in view of May and Hwang teaches the limitation according to claim 1, and Lockman further discloses a bearing ledge (ledge 24, FIG. 14) formed on at least one of the first and second side walls, the bearing ledge configured to define a bearing surface extending substantially parallel to an upper surface of the concrete slab.

As per claim 13 and 15 Lockman in view of May and Hwang teaches the limitation according to claim 1 and May further discloses (Cl. 13) wherein the mating portions provided on the respective bottom edges of the first and second side walls are formed such that the mating portions of two modular precast concrete structures having identical configurations are in register when placed in the clam shell arrangement (see FIG. 7; this is recognized as "identical configurations" which "register" when placed as claimed); and (Cl. 15) at least one opening formed in at least one of the first and second side walls of the modular precast concrete structures (see 28D and 28D',FIG. 7), the at least one opening configured so as to mirror a corresponding at least one opening and form a continuous opening when two modular precast concrete structures are placed in the claim shell arrangement.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May and Hwang by including the mirrored openings as taught by May in order to enable stacking of modules with identical openings which permit larger entrances.

As per claim 17 Lockman in view of May and Hwang teaches the limitation according to claim 1 and Hwang further discloses the footing grooves (join surfaces 12, 12, FIG. 1) are configured with tapered side portions (see sides of  plate 9, FIG. 1; these sides are recognized as tapered) to correspond to the bottom edges of the at least one of the first and second side walls to be received therein. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May and Hwang by including the tapered side portions of Hwang in order to position an errantly placed wall. 

Claim 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Lockman in view of May and Hwang as applied to claim 1 above and further in view of Mesquita E Silva Ferreira De Araujo US 20150033644 A1 (Mesquita).
As per claim 9 Lockman in view of May and Hwang teaches the limitation according to claim 1, and Lockman further discloses the concrete slab and first and second side walls are configured to define first and second ends of the modular precast concrete structure (see proximal and distal ends, FIG. 14), but fails to explicitly disclose:
each of the first and second ends being configured in a mating portion to mate to corresponding ends of an adjacent modular precast concrete structure.  
Mesquita teaches such mating portions on ends of modular structures intended to be arranged end to end, specifically:
each of the first and second ends being configured in a mating portion (see element 1, FIG. 4 or "FIG. 4…1--Concrete fitting (tongue and groove)" [0055] ln. 1-3) to mate to corresponding ends of an adjacent modular precast concrete structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Lockman in view of May and Hwang by including the tongue and groove along entire perimeters of the end members as taught by Mesquita in order to provide the abutting segments with a fitting engagement as is old and well known in the art of conduits where a sealing connection is desired. 

As per claim 10-11 Lockman in view of May, Hwang, and Mesquita teaches the limitation according to claim 9, and Mesquita further discloses (Cl. 10) the mating portions are tongue and groove connections (see “tongue” along entire perimeter in FIG. 3 and “groove” along entire perimeter in FIG. 4; these are recognized as the claimed “lip and groove” as broadly claimed); and 
(Cl. 11) the mating portions extend continuously along an entirety of the first and second ends of the modular precast concrete structure (see FIG. 3 and FIG. 4; these are recognized as teaching "along an entirety" as broadly claimed).  It would have been obvious to modify the end portions of Lockman in view of Mesquita by including the tongue and groove along entire perimeters of the end members as taught by Mesquita in order to form a mate-able channel forming a longer structure. 


Response to Arguments
As per the argument (p. 10):
Further while the Examiner alleged that May teaches "the lip and groove mating portions configured to register in a 'clam shell arrangement' when one module is inverted, the Applicant respectfully submits that May does not disclose this arrangement
the examiner submits as reasonably broadly interpreted, the claim language of "register with corresponding mating portions of another modular precast concrete structure when the other modular precast concrete structure is inverted and connected to the modular precast concrete structure in a clam shell arrangement" is taught by at least FIG. 4 and FIG. 7 as encircled by the Examiner below. Moreover, May specifically states in column 10, lines 40-48 that the bottom surfaces of supports in figure 5 include offset surfaces to facilitate stable stacking.
The Examiner submits these encircled portions are not merely "flat surfaces contacting each other".



    PNG
    media_image1.png
    1665
    1273
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    473
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALBERT HENDERSON US 3201907 A

    PNG
    media_image3.png
    616
    854
    media_image3.png
    Greyscale


Jazzar US 5081805 A

    PNG
    media_image4.png
    359
    287
    media_image4.png
    Greyscale


LITTLE HOWELL P JR	US 3562969 A teaches a catch basin which is supported above a tapered tongue and slot

    PNG
    media_image5.png
    353
    261
    media_image5.png
    Greyscale


SCHROEDER JR US 1997236 A teaches keyed surfaces

    PNG
    media_image6.png
    794
    903
    media_image6.png
    Greyscale


MOSS FRANK J	 US 1984196 A

    PNG
    media_image7.png
    294
    306
    media_image7.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635